            Case 1:19-cv-00969-AWI-SAB Document 38 Filed 07/22/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9
     HENDRIK BLOCK,                                      Case No. 1:19-cv-00969-AWI-SAB
10
                    Plaintiff,                           ORDER DIRECTING CLERK OF COURT
11                                                       TO CLOSE CASE AND ADJUST THE
             v.                                          DOCKET TO REFLECT VOLUNTARY
12                                                       DISMISSAL PURSUANT TO RULE 41(a)
     MERCED FOOLD CENTER, et al.,                        OF THE FEDERAL RULES OF CIVIL
13                                                       PROCEDURE
                    Defendants.
14                                                       (ECF No. 37)

15

16          On July 21, 2020, a stipulation was filed dismissing this action with prejudice and with

17 each party to bear its own costs and fees. (ECF No. 37.) In light of the stipulation of the parties,

18 this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111

19 F.3d 688, 692 (9th Cir. 1997), and has been dismissed with prejudice and without an award of
20 costs or attorneys’ fees.

21          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

22 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:      July 22, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
